QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Quayle
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING GATE DRIVING CIRCUIT STAGES LOCATED BETWEEN PIXELS IN THE DISPLAY AREA.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
Claim 1, Takeuchi et al (U.S. Patent Pub. No. 2016/0189598) discloses a display device (500), (fig. 1), comprising: 
a substrate (110) comprising a display area (DA), (fig. 1, [0037-0038]); 
pixels (PX11 to PXmn) at the display area, (fig. 1, [0038]); 
gate lines (GL1-GLm) at the display area, and connected to the pixels, (fig. 1, [0039]); 
scan clock lines (CKV) at the display area, (fig. 5, [0127]); and 
a gate driving circuit (200) distributedly located at the display area, and connected to the scan clock lines (CKV), and the gate lines (GL1-GLm), (figs. 1 and 3, [0069-0071]),
wherein the gate driving circuit comprises a plurality of stages (SRC1-SRCm), each of the stages being configured to output, as a carry signal (CR), a carry clock signal (CRSi-1) supplied through a corresponding carry clock line from among the carry clock lines in response to a preceding carry signal supplied from a preceding stage (stage i-1), and to output to a corresponding gate line (GL) from among the gate lines, as a scan signal (GS), a scan clock signal (CKV) supplied through a corresponding scan clock line from among the scan clock lines, (fig. 4, [0086-0089 and 0092]).
In addition, Choi (U.S. Patent Pub. No. 2021/0201814) teaches a display device, comprising:
carry clock lines (CRCLK[n]), (fig. 8, [0170]), and
a gate driving circuit (510) connected to the carry clock lines (CRCLK), (fig. 8, [0123 and 0170]).

	However, none of the prior art of record teaches alone or in combination the limitation “wherein the corresponding carry clock line and the corresponding scan clock line corresponding to one stage from among the stages are spaced from each other with at least one of the pixels interposed therebetween” as recited in claim 1.

	Claims 2-14 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

	Claim 15,  Takeuchi discloses a display device (500), (fig. 1), comprising: 
a substrate (110) comprising a display area (DA), (fig. 1, [0037-0038]); 
pixels (PX11 to PXmn) at the display area, (fig. 1, [0038]); 
gate lines (GL1-GLm) at the display area, and connected to the pixels, (fig. 1, [0039]); 
scan clock lines (CKV) at the display area, (fig. 5, [0127]); and 
a gate driving circuit (200) distributedly located at the display area, and connected to the scan clock lines (CKV), and the gate lines (GL1-GLm), (figs. 1 and 3, [0069-0071]), 
wherein the gate driving circuit comprises a plurality of stages (SRC1-SRCm), each of the stages being configured to output, as a carry signal (CR), a carry clock signal (CRSi-1) supplied through a corresponding carry clock line from among the carry clock lines in response to a preceding carry signal supplied from a preceding stage (stage i-1), and to output to a corresponding gate line (GL) from among the gate lines, as a scan signal (GS), a scan clock signal (CKV) supplied through a corresponding scan clock line from among the scan clock lines, (fig. 4, [0086-0089 and 0092]), 

In addition, Choi discloses 
carry clock lines (CRCLK[n]), (fig. 8, [0170]), and
wherein the gate driving circuit (510) further comprises a dummy stage (DSTP2), (fig. 6, [0123]), 
wherein each of the stages (i.e. ST[n]) is configured to be initialized in response to a subsequent carry signal (CS[n+4] is subsequent) supplied from a subsequent stage (n+4 stage), and the subsequent stage is configured to shift the carry signal to output the subsequent carry signal, (fig. 8, [0165]),
wherein a last stage (ST[m]) from among the stages is configured to receive the subsequent carry signal (CS) from the dummy stage (DSTP2), (fig. 6, [0138]). 

However, none of the prior art of record teaches alone or in combination the limitation “wherein the dummy stage is spaced farther from an edge of the display area compared to the last stage” as recited in claim 15.

Claims 16-20 are dependent upon claim 15 and are allowed for the reason set forth above in claim 15.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691